297 Md. 339 (1983)
466 A.2d 39
C & P TELEPHONE COMPANY OF MARYLAND
v.
SUBSEQUENT INJURY FUND
[No. 30, September Term, 1983.]
Court of Appeals of Maryland.
Decided October 10, 1983.
The cause was argued before MURPHY, C.J., and SMITH, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
Philip T. McCusker for appellant.
John J. Szymanski, Assistant Attorney General, with whom was Stephen H. Sachs, Attorney General, on the brief, for appellee.
PER CURIAM:
The petition for writ of certiorari having been granted, the judgment of the Court of Special Appeals affirming the judgment of the Baltimore City Court in C & P Telephone Company of Maryland v. Subsequent Injury Fund, 53 Md. App. 508, 453 A.2d 1243 (1983) is affirmed for the reasons set forth in the opinion of Judge Adkins.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the petitioner.